Citation Nr: 1543894	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  08-07 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to May 6, 2013, and greater than 20 percent from May 6, 2013, for peripheral neuropathy of the left lower extremity.

2.  Entitlement to a disability rating greater than 10 percent prior to May 6, 2013, and greater than 20 percent from May 6, 2013, for peripheral neuropathy of the right lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was afforded a Board hearing before the undersigned Acting Veterans Law Judge in August 2012, and a transcript of this hearing is of record. 

For the reasons discussed in the November 2012 Board remand, the matter of entitlement to an increased rating for diabetes mellitus and the matter of entitlement to automobile and adaptive equipment are no longer on appeal and are not before the Board at this time.   

As noted in the November 2012 Board remand, the matter of entitlement to TDIU was not on appeal nor before the Board at that time.  See also August 2012 Board hearing transcript at p. 6-7 (Veteran expressly stated he is not pursuing TDIU at that time).  However, since the November 2012 Board remand, the Veteran has again raised the issue of entitlement to TDIU in conjunction with his claim for increased compensation for the bilateral lower extremity peripheral neuropathy.  See e.g., May 2013 VA examination; July 2013 Veteran statement; May 2015 Appellant's Brief.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the matter of TDIU is a component of the increased rating claims on appeal.  Therefore, TDIU is raised and on appeal before the Board at this time.  

The matter regarding increased foot ulcers associated with bilateral lower extremity peripheral neuropathy has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2013 VA examination.  Therefore, the Board does not have jurisdiction over this matter, and refers it to the AOJ for appropriate action.  

Further, it appears that the matter regarding back payment of VA benefits has not been addressed by the AOJ.  See June 2012 Veteran statement; see also November 2012 Board remand.  Therefore, the Board does not have jurisdiction over this matter, and refers it again to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to May 6, 2013, the medical evidence shows that the Veteran's bilateral lower extremity peripheral neuropathy is manifested by pain, weakness, numbness, tingling, sensory loss, bilateral foot drop, and incomplete paralysis of the bilateral common peroneal nerve that is moderate; but, moderately severe and severe incomplete paralysis, muscle atrophy, and complete paralysis is not shown. 

2.  From May 6, 2013, the medical evidence shows that the Veteran's bilateral lower extremity peripheral neuropathy is manifested pain, weakness, numbness, tingling, sensory loss, bilateral foot drop, and incomplete paralysis of the bilateral sciatic nerve that is moderately severe; but, severe incomplete paralysis, muscle atrophy, and complete paralysis are not shown.  

3.  The Veteran's service-connected disabilities are diabetes mellitus, rated as 40 percent disabling; peripheral neuropathy of the left foot, rated as 20 percent disabling prior to May 6, 2013, and as 40 disabling from May 6, 2013; peripheral neuropathy of the right foot, rated as 20 percent disabling prior to May 6, 2013, and as 40 disabling from May 6, 2013; peripheral neuropathy of the right hand, rated as 10 percent disabling; and, peripheral neuropathy of the left hand, rated as 10 percent disabling; the total combined rating during the entire appeal period is 60 percent or more.  

4.  The Veteran is rendered unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to May 6, 2013, the criteria for an increased disability rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 7913, 8521 (2015).  

2.  From May 6, 2013, the criteria for an increased disability rating of 40 percent, but no higher, for peripheral neuropathy of the left lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 7913, 8520, 8521 (2015).  

3.  Prior to May 6, 2013, the criteria for an increased disability rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 7913, 8521 (2015).  

4.  From May 6, 2013, the criteria for an increased disability rating of 40 percent, but no higher, for peripheral neuropathy of the right lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 7913, 8520, 8521 (2015).  

5.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In November 2012, the Board remanded the case and directed the AOJ to contact the Veteran and request him to submit or authorize the release of outstanding records, to include from the Kansas Department of Corrections.  The AOJ did so by letter in November 2012 and subsequently obtained private treatment records from the Kansas Department of Corrections.  The Board also directed the AOJ to obtain outstanding VA treatment records from October 2007, and the AOJ did so.  The Board also directed the AOJ to afford the Veteran a VA examination to determine the severity of the Veteran's bilateral lower extremity peripheral neuropathy, to include a discussion on how such disability impacts the Veteran's employability.  The Veteran was afforded a VA examination in May 2013, and the examiner provided the requested information.  The claims were then readjudicated in a June 2013 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2015).  

Because the Veteran's claim for entitlement to TDIU is granted, as discussed below, any error as to the duty to notify and assist is harmless error, and there is no prejudice to the Veteran in proceeding with adjudicating the claim on the merits.

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice by letter in April 2007, which discussed the evidence necessary to support the claims for increased ratings.  In this letter, the Veteran was also told how VA would assist him in obtaining additional relevant evidence and how VA determines the effective date and disability rating.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in April 2007 and May 2013.  The examiners each conducted medical examinations and together provided sufficient information regarding the Veteran's lower extremity neurological manifestations such that the Board can render an informed determination.  The Board finds that the VA examinations in conjunction with the other medical and lay evidence are adequate for rating purposes.  

The Board acknowledges that the Veteran submitted a statement in April 2014, in which he stated that the he received a letter on June 27, 2013, and he reported that in this letter VA stated that a VA examination would be scheduled, and he reported that none has been scheduled.  The Veteran stated that since this June 2013 letter from VA, his peripheral neuropathy is worse, in that he has fallen many times in the last year, and that he must be on a cane or a walker if he needs to go out of the house.  On review, the Board notes that the June 27, 2013 letter from VA provided notice to the Veteran as to AOJ's June 2013 rating decision to increase ratings for the bilateral lower extremity peripheral neuropathy to 20 percent each effective May 6, 2013.  The Board notes that the Veteran was provided an examination on May 6, 2013.  There is no indication that the VA notified the Veteran that a new VA examination was to be scheduled after the Veteran was afforded a VA examination in May 2013.  

Further, the duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time if an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Here, though the Veteran stated that his peripheral neuropathy of the bilateral lower extremities is worse, he indicates that such worsening of his condition is demonstrated by his falling many times in the last year and that he needs a cane or walker.  Because frequent falling and needing a cane or walker were symptoms that were expressly noted on VA examination in May 2013, there is no affirmative indication in the record that the Veteran's level of functional impairment, to include his gait, motor functioning and sensory disturbances, of his bilateral lower extremities has changed since the May 2013 VA examination.  See generally 38 C.F.R. § 4.120 (providing how neurological conditions are to be rated, as discussed below).  Therefore, remand for a new examination in this case is not necessary, and the claims should be decided based upon the available evidence of record.  Cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Because there is no indication in the record that any other additional evidence that would possibly substantiate the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran's service-connected left and right lower extremity peripheral neuropathy are each currently rated as 10 percent disabling prior to May 6, 2013, and as 20 percent disabling from May 6, 2013, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 7913-8520.  The Veteran contends that these ratings do not accurately depict the severity of his condition.  

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "mild," "moderate," "moderately severe," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A neurological condition is ordinarily rated in proportion to the impairment of motor, sensory or mental function, with consideration especially of psychotic manifestations, complete or partial loss of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.    

Because the medical evidence of record during the appeal period shows incomplete paralysis of the bilateral sciatic nerves, external popliteal (common peroneal) nerves, musculocutaneous nerves, anterior tibial nerves, posterior tibial nerves, and external cutaneous nerves of the thighs, the Board has considered the diagnostic codes pertaining to the same.  See e.g., May 2013 VA examination. 

Under 38 C.F.R. § 4.124a, DC 8520 (pertaining to the sciatic nerve), a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  A maximum rating of 80 percent is warranted for complete paralysis, with foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  

Under 38 C.F.R. § 4.124a, DC 8521 (pertaining to the external popliteal (common peroneal) nerve), a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis.  A maximum rating of 40 percent is warranted for complete paralysis, with foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.   

Further, because there is evidence of dull and intermittent pain due to his peripheral neuropathy, the Board has considered the diagnostic codes pertaining to neuralgia of the identified nerves.  38 C.F.R. § 4.124a, DCs 8720-8729.  Neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale [as neuritis], with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The Board has considered the applicability of the diagnostic codes pertaining to neuritis.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  However, though the Veteran does have loss of reflexes, sensory disturbances, and pain, there is no competent evidence of muscle atrophy of the bilateral lower extremities.  See e.g., May 2013 and April 2007 VA examinations.  Further, there is no diagnosis of neuritis.  Thus, the diagnostic codes pertaining to neuritis, which is characterized in part by muscle atrophy, are not applicable.  

The Veteran is competent to report his symptoms, and the Board finds these reports as to symptoms credible.  However, the Board considers the performance of neurological testing and determination as to whether there is complete or incomplete paralysis of certain nerve roots or as to whether there is muscle atrophy to be beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay opinions as to the extent of paralysis of each nerve root and as to the presence of muscle atrophy are also not competent evidence, although the Veteran's competent observations may be useful to an expert in determining whether there is complete or incomplete paralysis of a nerve root, the extent or severity of such paralysis, and whether there is muscle atrophy.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise in any field, to include neurology, the Veteran's lay opinions that he has severe incomplete paralysis or complete paralysis of any nerve root and muscle atrophy lack probative value.   

The Board notes that the Veteran has peripheral neuropathy that is associated with his service-connected diabetes mellitus and neurological impairment that is associated with his nonservice-connected lumbar spine disability and a suggested hereditary process.  See e.g., December 2006 private neurological examination; April 2007 VA examination.  The December 2006 private neurological impression was that though the decreased conduction velocities of the Veteran's nerve roots suggest a hereditary process, a superimposed diabetic neuropathy cannot be excluded.  The April 2007 VA examiner stated that the Veteran's decreased sensory perception in the bilateral great toes is consistent to his nonservice-connected lumbar spine problems, as shown by EMG.  Given these medical opinions, the only symptom that can be medically and separately attributed a nonservice-connected disability is the decreased sensory perception in the bilateral great toes.  Thus, the Board will consider all of the Veteran's neurological impairments except decreased sensory perception in the bilateral great toes in rendering an evaluation for the Veteran's bilateral lower extremity peripheral neuropathy.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

From May 6, 2013, the competent and probative evidence shows that the Veteran's bilateral lower extremity peripheral neuropathy is manifested by pain, weakness, numbness, tingling, sensory loss, and incomplete paralysis that is no worse than moderately severe.  See e.g., May 2013 VA examination.  On VA examination on May 6, 2013 for the bilateral upper and lower extremities, and after reviewing the claims file, the VA examiner noted that the recent nerve conduction study shows a progression of dysfunction as compared to the last study in 2007.  It is noted that the last study in 2007 was of the bilateral upper extremities, and the last study of the bilateral lower extremities was in December 2006. 

The May 2013 examiner noted that the Veteran has symptoms of intermittent pain (usually dull) of the bilateral lower extremities, paresthesia and/or dysesthesias, and numbness, and that these symptoms are severe.  There was normal strength on knee extension, and there was active movement against some resistance with ankle plantar flexion and ankle dorsiflexion.  Reflexes of the knee were normal and reflexes of the ankle were hypoactive.  There was decreased sensation to light touch of the thigh/knee, and sensation to light touch was absent in the lower leg/ ankle and in the foot/ toes.  The Veteran was noted as having an antalgic, unsteady gait, with loss of balance with cane needed.  On nerve testing, the Veteran's bilateral sciatic nerves had incomplete paralysis that is moderately severe.  The bilateral external popliteal nerves and the bilateral musculocutaneous nerves had incomplete paralysis that is severe.  The bilateral anterior tibial nerve and bilateral posterior tibial nerves had incomplete paralysis that is mild.  The bilateral external cutaneous nerves of the thigh had incomplete paralysis that is mild.  

On review, given that the May 2013 VA examination showed moderately severe incomplete paralysis of the bilateral sciatic nerves, and given that the May 2013 VA examiner noted that the Veteran has frequent falls, cannot climb stairs, has an abnormal gait and difficulty walking, significantly impaired sensory proprioception, loss of cold/hot sensory differentiations, and the symptoms completely preclude the Veteran from using his feet to drive, the Board finds that the criteria for an increased rating of 40 percent, but no higher, for bilateral lower extremity peripheral neuropathy are met from May 6, 2013, under DC 8520.  38 C.F.R. §§  4.7, 4.120, 4.124a.  It is also noted that the Veteran expressly reported that his condition is moderately severe and warrants a 40 percent rating during this rating period.  See July 2013 Veteran statement.  The Veteran's bilateral lower extremity peripheral neuropathy symptoms and disability picture is fully contemplated by a rating of 40 percent from May 6, 2013, and a rating greater than 40 percent is not warranted.   

Although there is bilateral foot drop shown with use of braces, from May 6, 2013 there is no competent evidence of muscle atrophy, there is no competent evidence of complete paralysis of any of the identified nerves, and active movement is possible of the muscles below the knee.  Therefore, the criteria for a rating greater than 40 percent have not been met or approximated for bilateral lower extremity peripheral neuropathy under DC 8520.  

Also, although the May 2013 VA examination shows that the Veteran's symptoms of neuralgia (dull and intermittent pain) of each of the identified nerves is shown to be severe, the maximum rating allowed for neuralgia would be equal to the ratings for moderate incomplete paralysis of those identified nerves.  38 C.F.R. § 4.124.  Thus, when considering all the nerve roots involved, the highest possible rating for neuralgia would be 20 percent for moderate incomplete paralysis.  38 C.F.R. § 4.124a, DCs 8720-8729.  Thus, a rating greater than 40 percent under the diagnostic codes pertaining to neuralgia is not warranted.  

The Board acknowledges that the Veteran has argued that his peripheral neuropathy of the bilateral lower extremities has gotten worse since 2007.  See August 2012 Board hearing transcript at p. 4-5.  The Board also acknowledges that the May 2013 VA examiner noted that the recent nerve conduction study shows a progression of dysfunction as compared to the last study.  Indeed, evidence shows that the Veteran's bilateral lower extremity peripheral neuropathy was less severe prior to May 6, 2013, as compared to the period from May 6, 2013.  However, as discussed below, the Board finds that the evidence shows that different ratings are warranted for the periods from May 6, 2013 and prior to May 6, 2013.  Thus, the Board finds that the staged ratings for the periods from May 6, 2013 and prior to May 6, 2013 are appropriate in this case.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to May 6, 2013, the competent and probative evidence shows that the Veteran's bilateral lower extremity peripheral neuropathy was manifested by pain, weakness, numbness, tingling, sensory loss, and incomplete paralysis that is no worse than moderate.  See e.g., November 2006 claim; December 2006 private neurological examination; April 2007 VA examination; November 2007 to December 2011 treatment records from the Kansas Department of Corrections (showing partial foot drop, decreased sensation, pain, and numbness). 

On private neurological examination in December 2006, a NCT/ EMG showed an impression of chronic symmetric peripheral polyneuropathic process, and the uniform slowing of conduction velocities suggest a hereditary process which appears to be supported by the slowly progressive weakness and numbness.  Further, a superimposed diabetic neuropathy cannot be excluded.  The findings showed bilateral common peroneal and tibial nerves with reduced conduction velocities, and left peroneal nerve absent at the ankle.  Bilateral superficial peroneal nerves were absent.  The private provider noted that the Veteran has numbness and weakness of the ankles, has fallen, and now requires a cane for support.  

On VA examination in April 2007, the examiner noted the findings in the December 2006 NCT/ EMG of the bilateral lower extremities.  The examiner noted that the Veteran's neuropathy extends almost to the bilateral knees and that he has tingling numbness and weakness in the legs.  The April 2007 VA examiner noted that the Veteran wears braces and uses one cane for balance and has a history of falls about once a month usually with stairs or uneven surfaces.  On examination, the VA examiner noted that the Veteran has an ataxic gait.  The VA examiner noted there was no muscle atrophy of the bilateral lower extremities, but noted poor Achilles strength.  The examiner noted that there was no sensory perception in the feet and decreased sensory perception to the knees.  The examiner diagnosed the Veteran with diabetes mellitus with peripheral neuropathy and non-diabetic peripheral neuropathy.  The examiner noted that the Veteran's symptoms have a moderate effect on his usual daily activity of driving.  The examiner also noted that the Veteran is able to stand on his toes.

Further, prior to May 6, 2013, though the Veteran is noted as using a cane and having occasional falls (once or twice a month) and no sensory perception in the feet, the evidence shows that the Veteran was able to ambulate regularly with mention of falling, that his disability does not completely preclude his ability to climb stairs or drive.  See e.g., January 2008 Veteran statement (reporting falls twice a month now); VA treatment records from November 2006 to December 2012) (showing frequency of falls of at most once a month); November 2007 to December 2011 treatment records from the Kansas Department of Corrections (showing that Veteran walks on a regular or daily basis unless the weather is cold and showing no mention of falls; showing that in December 2010 the Veteran was exercising 40 minutes a day on a bike for six days; showing that in March 2008 the Veteran had troubling lifting legs for stairs); August 2012 Board hearing transcript at p. 2, 4 (Veteran testified that he has reduced motor movement in his feet and that he falls due to weakness and needing regular use of a four legged cane).  As discussed above, the evidence shows bilateral incomplete paralysis of the sciatic nerve that is moderately severe from May 6, 2013.  The Board notes that this determination is based in part on evidence showing that the Veteran is precluded from driving and climbing stairs, that he has frequent falls, and must use a cane for ambulation, during the period from May 6, 2013.  Thus, the Veteran's condition and level of functional impairment is shown by the evidence prior to May 6, 2013 to be less severe than as shown from May 6, 2013.  For these reasons, and given the Veteran's level of functional impairment prior to May 6, 2013, to include motor function and sensory perception, of the bilateral lower extremities, the Board finds that the criteria for moderate incomplete paralysis are met.  

The Board finds that the criteria for moderately severe or severe incomplete paralysis are not met, as the Veteran's condition and level of functional impairment is shown by the evidence discussed above to be significantly less severe than as shown from May 6, 2013, and therefore does not more nearly approximate the level of moderately severe incomplete paralysis.  Further, though there is bilateral foot drop with use of braces shown prior to May 6, 2013, there is no competent evidence of muscle atrophy, there is no competent evidence of complete paralysis of any of the identified nerves, and active movement is shown to be possible of the muscles below the knee.  Further, given that the May 2013 EMG showed incomplete paralysis at that time and a progression since the last study, there is also no competent evidence of complete paralysis of any identified nerve root prior to May 6, 2013.

The Board note that there is no competent evidence of sciatic nerve involvement prior to May 6, 2013.  Nevertheless, the Board notes that under DC 8520 (pertaining to the sciatic nerve), a rating of 20 percent is warranted for moderate incomplete paralysis, the same as under DC 8521 for this degree of incomplete paralysis.   

Given that the evidence shows incomplete paralysis of the bilateral common peroneal nerves that is no worse than moderate prior to May 6, 2013, the Board finds that the criteria for an increased rating of 20 percent, but no higher, for bilateral lower extremity peripheral neuropathy are met prior May 6, 2013, under DC 8521.  38 C.F.R. §§  4.7, 4.120, 4.124a.  It is also noted that the Veteran expressly reported that his condition was moderate and warranted a 20 percent rating during this rating period.  See March 2009 Form 9; August 2012 Board hearing transcript at p. 2.  The Veteran's bilateral lower extremity peripheral neuropathy symptoms and disability picture are fully contemplated by a rating of 20 percent prior to May 6, 2013, and a rating greater than 20 percent is not warranted.   

The Board has considered the diagnostic codes pertaining to neuralgia.  However, as discussed above, the highest possible rating for neuralgia would be 20 percent for moderate incomplete paralysis.  Therefore, a rating greater than 20 percent under the diagnostic codes for neuralgia is not warranted prior to May 6, 2013.  38 C.F.R. § 4.124a, DCs 8720-8729.  

At no point during the appeal period have the criteria for ratings greater than those discussed above been met.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that ratings higher than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

The Board notes that the issue of entitlement to SMC based on the need for regular aid and attendance of another person is not reasonably raised by the Veteran or by the record.  The Board acknowledges that the medical evidence shows that the Veteran's bilateral lower extremity peripheral neuropathy causes impairment such as significant impairment of sensory proprioception and total loss of protective sensation which would put him significantly at risk for injury in a work-like setting and would prevent him work working in environments that require working with water.  See May 2013 VA examination.  However, the Veteran has not reported and the evidence does not indicate, that the Veteran is in need of regular aid and attendance of another person due to an inability to attend to the routine activities of daily life, such as feeding, dressing, washing, and toileting, nor does the Veteran report and the evidence does not indicate that the Veteran has an inability to protect himself from the hazards and dangers of daily life and environment, to include hot temperatures.  For these reasons, the issue of entitlement of SMC based on aid and attendance is not before the Board on appeal at this time.  See 38 C.F.R. § 3.352(a); see generally Akles v. Derwinski, 1 Vet. App. 118 (1991).

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral lower extremity peripheral neuropathy, which is manifested by pain, weakness, numbness, tingling, sensory loss, bilateral foot drop, and incomplete paralysis of the peripheral nerve roots.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's condition fail to capture the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  During the appeal period, the Veteran is evaluated for diabetes mellitus, rated as 40 percent disabling; left and right lower extremities peripheral neuropathy, each rated by the Board as 20 percent prior to May 6, 2013, and as 40 percent from May 6, 2013; and, left and right upper extremity peripheral neuropathy, each rated as 10 percent disabling.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for this disability do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected bilateral lower extremity peripheral neuropathy results in further disability when looked at in combination with any other alleged service-connected disabilities.  Id.

TDIU

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.    If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  For the purpose of determining if there is one 60 percent disability, disabilities resulting from common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities are diabetes mellitus, rated as 40 percent disabling; left and right lower extremities peripheral neuropathy, each rated by the Board as 20 percent prior to May 6, 2013, and as 40 percent from May 6, 2013; and, left and right upper extremity peripheral neuropathy, each rated as 10 percent disabling.  The total combined rating for the entire period on appeal is 60 percent or more.  All of these disabilities are considered as having a common etiology, as all of these disabilities are associated with the Veteran's diabetes mellitus.  See e.g., May 2003 rating decision (granting service connection for bilateral peripheral neuropathy of lower extremities as due to diabetes mellitus); May 2013 VA examination (noting that Veteran's peripheral neuropathy of the upper and lower extremities are related to diabetes mellitus).  Thus, the Veteran has one disability that is rated as 60 percent or more, and the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are met.  

Further, the Board finds that the evidence supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected bilateral lower extremity peripheral neuropathy.  The Veteran reports that his symptoms of bilateral lower extremity peripheral neuropathy precludes employment.  See e.g., July 2013 Veteran statement.  The Veteran is competent to report his symptoms and work history, and the Board finds that these reports are credible. 

The evidence shows that Veteran has not been employed during the entire appeal period.  The evidence also shows that all of the Veteran's work experience and training since service has been as a machinist and as a truck driver.  See November 2006 Form 21-8940 with work history attached; May 2013 VA examination.  

On VA examination in May 2013, and after reviewing the claims file, the VA examiner noted that the Veteran's bilateral lower extremity peripheral neuropathy impacts his ability to work, in that the Veteran has frequent falls, cannot climb stairs, has an abnormal gait, sensory proprioception is significantly impaired, and cannot distinguish temperatures which is dangerous in many work environments.  It is noted that the Veteran also cannot drive due to his impaired sensation and maneuvering foot pedals.  The examiner opined that the Veteran's ability to function in a work environment is greatly impacted by his peripheral neuropathy.  The examiner noted that the Veteran is also completely prevented from working in environments that require working with water, uneven terrain, and climbing ladders.  The examiner stated that it would be difficult for the Veteran to operate machinery and that he has total loss of protective sensation which would put him significantly at risk for injury.  The examiner noted the Veteran's inability to drive, and that the Veteran has some experience as a truck driver.  The examiner also noted that the Veteran's medication required to control symptoms may impact his concentration and response time and increase the possibility of dizziness.  

On review, and given the May 2013 VA medical opinion, the Board finds that the evidence shows that the Veteran's service-connected disability renders him unable to perform the tasks that are required in a work-like setting in which the Veteran has work experience, namely machinist and truck driver.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Because the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, entitlement to TDIU is warranted for the entire appeal period.  38 C.F.R. §§ 3.340, 3.341, 4.16.







ORDER

Prior to May 6, 2013, an increased disability rating of 20 percent, but no higher, for right lower extremity peripheral neuropathy is granted, subject to the law and regulations governing the payment of VA compensation benefits.

From May 6, 2013, an increased disability rating of 40 percent, but no higher, for right lower extremity peripheral neuropathy is granted, subject to the law and regulations governing the payment of VA compensation benefits.

Prior to May 6, 2013, an increased disability rating of 20 percent, but no higher, for left lower extremity peripheral neuropathy is granted, subject to the law and regulations governing the payment of VA compensation benefits.

From May 6, 2013, an increased disability rating of 40 percent, but no higher, for left lower extremity peripheral neuropathy is granted, subject to the law and regulations governing the payment of VA compensation benefits.

Entitlement to TDIU due to service-connected disability is granted, subject to the law and regulations governing the payment of VA compensation benefits.



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


